  Case 3:18-cv-02036-E Document 110 Filed 06/03/21                Page 1 of 3 PageID 3028



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


 PREMIER ELECTRONICS, LLC, )
                           )
           Plaintiff,      )                             CASE NO. 3:18-cv-2036-S
 v.                        )
                           )
 ADT LLC,                  )
                           )
           Defendant.      )


                 DEFENDANT ADT LLC’S MOTION FOR LEAVE TO BRING
                        ELECTRONIC EQUIPMENT TO TRIAL

        Defendant, ADT, LLC (“ADT”), respectfully move this Court for entry of an order

permitting counsel to bring into Court certain computer and technological devices for use

during Trial scheduled for the trial calendar beginning June 7, 2021 through the last day of

trial. In support of this Motion, ADT states:

        1.        Counsel for ADT intends to conduct presentations at the June 7, 2021 trial that

rely on the use of computer technology and other technological equipment. To accomplish

these objectives, counsel will require five external drives, one Sprint WIFI hotspot, one

Verizon hotspot, one portable printer, flash drives, and additional audio/video presentation

equipment, consisting of: HDMI cables, one power strip extension cord, one presentation

clicker and a laser pointer.

        2.        ADT requests that its counsel Charlie Eblen, Eric Boos, Paul Williams,

paralegal Daniella Koronis, and IT technical Jennifer Buso, each be allowed to bring their

mobile phones and laptops into the courthouse for the duration of trial.

        3.        In addition, ADT requests that its client representative, Dan McGrath (ADT’s


                                                 1
4813-7231-2042
  Case 3:18-cv-02036-E Document 110 Filed 06/03/21              Page 2 of 3 PageID 3029



Vice President and Deputy General Counsel), be permitted to bring his mobile phone and

laptop into the courthouse for the duration of trial.

        4.       Finally ADT requests that the following witnesses each be allowed to bring

their mobile phones into the courthouse for those day(s) in which they provide testimony:

                 •   Stephen Gribbon

                 •   Bruce Crawford

                 •   Gregory Barnett

                 •   Eileen Arbulu

                 •   John Butrim

                 •   Janett McMillan

                 •   Jonah Serie

                 •   Tony Ruggieri

        5.       ADT understands that the aforementioned items will be subject to examination

for security purposes as are all other materials brought into the courthouse.




Dated June 3, 2021                          Respectfully submitted,

                                                By: /s/ Eric S. Boos
                                                   Eric S. Boos (pro hac vice)
                                                   SHOOK, HARDY & BACON LLP
                                                   Citigroup Center
                                                   201 S. Biscayne Blvd., Suite 3200
                                                   Miami, FL 33131-4332
                                                   Telephone: 305-358-5171
                                                   Facsimile: 305-358-7470
                                                   esboos@gmail.com

                                                    Norma N. Bennett
                                                    Texas Bar No. 24028492

                                               2
4813-7231-2042
  Case 3:18-cv-02036-E Document 110 Filed 06/03/21    Page 3 of 3 PageID 3030



                                          JPMorgan Chase Tower
                                          600 Travis Street
                                          Suite 3400
                                          Houston, TX 77002-2926
                                          Telephone: 713-546-5649
                                          Facsimile: 713-227-9508
                                          nbennett@shb.com

                                          Paul A. Williams (pro hac vice)
                                          Charles C. Eblen (pro hac vice)
                                          SHOOK, HARDY & BACON LLP
                                          2555 Grand Blvd.
                                          Kansas City, Missouri 64108
                                          Tel: (816) 474-6550
                                          Fax: (816) 421-5547
                                          pwilliams@shb.com
                                          ceblen@shb.com

                                          Attorneys for Defendant ADT LLC




                                      3
4813-7231-2042
